TONE, Circuit Judge
(concurring).
I too would set aside the order of the Commission, but on a narrower ground than that, relied on by the majority.
The respondents treat the case as if petitioners had been cited for failure to comply with a standard requiring them to take their employees off the job if the worksite did not meet the requirements of 29 C.F.R. § 1926.500 (1974) as to mid-rails for guardrails, etc. The only standards that could conceivably be interpreted as having that effect are 29 C.F.R. § 1910.12 (1974), which requires “each employer” to “protect the employment and places of employment of each of his employees engaged in construction work by complying with” the standards in Part 1926, Subpart C et seq., of the chapter, and 29 C.F.R. § 1926.20(b)(1) (1974), which requires employers to “initiate and maintain such programs as may be necessary to comply with this part.” But respondents do not argue that either § 1910.12 or § 1926.20(b)(1) is to be so interpreted, and in any event petitioners were not cited for violating either of those sections. They were cited for “[f]ailure to properly guard open sided floors . . ., floor openings . ., [and] stairways . . . ” in the manner prescribed by §§ 1926.500(b)(1), (d)(1), and (e)(1), in violation of those sections.1 Plainly petitioners are charged in the citations, not with failure to take their employees off a job when other subcontractors had failed to comply with 1926.-*1092500 standards, but with failure to erect proper guardrails, etc. This is confirmed by the inclusion in the citation of “[d]ate[s] by which the alleged violation^] must be corrected,” ranging from 25 days to 46 days after the inspection at which the violation was discovered, which implies that petitioners were to make corrections other than merely taking their employees off the job. The erection of proper guardrails, etc., was work beyond the competence and jurisdiction of the trades of which petitioners’ employees were members, as Judge Sprecher points out.
Thus, the Secretary could not justify these citations merely by showing that the statute, 29 U.S.C. § 654(b), authorizes him to impose sanctions on an employer for failure to take his employees off a job where standards as to working conditions are not complied with. He would have to demonstrate that the statute authorizes him to impose sanctions on an employer for failure to cause his employees to perform carpentry work on guardrails, etc., which the employees, who are not members of the carpentry trade, have neither the competence nor the jurisdiction to do. I think section 654(b) cannot reasonably be so interpreted. Congress, whose underlying rationale in adopting the statute, as Judge Sprecher points out, was that the employer has control of the work environment and should therefore be responsible for making it safe, could not have intended that the employer be sanctioned for failure to correct conditions he could not correct. ■
Whether the Secretary could impose sanctions on an employer for allowing his employees to work in the presence of non-serious violations created by others is an issue I would not reach on this appeal.2

. Workinger was also charged with “[f]ailure to use an approved safety can for the storage and dispensing of flammable liquids,” but that violation was not contested.


. It is likewise unnecessary in my view of the case, as with the majority’s, to consider the contention of amicus curiae that the Secretary cannot do so, in any event, by ad hoc adjudication but only by a rule-making procedure. But cf. N.L.R.B. v. Bell Aerospace Co., 416 U.S. 267, 290-295, 94 S.Ct. 1757, 40 L.Ed.2d 134 (1974).